                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF ARKANSAS
                           PINE BLUFF DIVISION

TERRIO SANCHEZ WILLIAMS,                                                    PLAINTIFF
ADC #168369

v.                         CASE NO. 5:19-CV-00253-BSM

DEXTER PAYNE, Director,                                                   DEFENDANT
Arkansas Division of Correction

                                        ORDER

      Having reviewed the entire record de novo, United States Magistrate Judge J. Thomas

Ray’s recommended disposition [Doc. No. 22] is adopted and Terrio Williams’s petition is

dismissed with prejudice. A certificate of appealability is denied. See 28 U.S.C. §

2253(c)(1)-(2); Rule 11(a), Rules Governing § 2254 Cases in United States District Courts.

      IT IS SO ORDERED this 25th day of May, 2021.



                                                  ________________________________
                                                  UNITED STATES DISTRICT JUDGE
